                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION


UNITED STATES OF AMERICA

v.                                          CASE NO. 1:10cr47-MCR-GRJ
                                                     1:16cv215-MCR-GRJ
DANIEL EDWIN WARWICK
____________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated December 12, 2018. ECF No. 143. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                         Page 2 of 2




       2. The Motion to Vacate, Set Aside, or Correct Sentence, ECF No. 133, is

GRANTED.

       3. A re-sentencing hearing will be scheduled by separate order.

       DONE AND ORDERED this 15th day of January 2019.



                                               s/   M. Casey Rodgers
                                               M. CASEY RODGERS
                                               UNITED STATES DISTRICT JUDGE




Case No. 1:10cr47-MCR-GRJ; 1:16cv215-MCR-GRJ
